 
 
I 
111th CONGRESS
2d Session
H. R. 5015 
IN THE HOUSE OF REPRESENTATIVES 
 
April 14, 2010 
Mr. McGovern (for himself, Mr. Jones, Ms. Lee of California, Mr. Johnson of Illinois, Ms. Pingree of Maine, Mr. Capuano, Mr. Conyers, Mr. Luján, Ms. Slaughter, Mr. Kucinich, Mr. Nadler of New York, Mr. Schrader, and Ms. Harman) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To require a plan for the safe, orderly, and expeditious redeployment of United States Armed Forces from Afghanistan. 
 
 
1.FindingsCongress makes the following findings: 
(1)Military operations in Afghanistan have cost American taxpayers more than $200,000,000,000 in deficit spending since 2001. 
(2)Particularly given current record deficits, high unemployment, and proposed reductions in domestic spending, the United States should ensure future war expenditures in Afghanistan do not add to the deficit and ensure that resources are not squandered on waste, fraud, abuse, or corruption in Afghanistan. 
(3)United States military and nonmilitary operations in Afghanistan, including those conducted by contractors, must be subject to the highest standards of transparency and accountability, and subject to the review of appropriate inspectors general. 
(4)According to the most recent Army Mental Health Advisory Team Assessment, one in five soldiers surveyed in Afghanistan reports having psychological problems. 
(5)The United States needs a comprehensive strategy to counter the global threat posed by al Qaeda and its affiliates in Pakistan, Somalia, Yemen, North Africa, and elsewhere around the world. 
(6)A massive, open-ended United States military presence in Afghanistan is unlikely to advance, and may undermine, United States efforts to eliminate the safe haven for al Qaeda in Pakistan and combat al Qaeda globally. 
(7)Rather than engaging in a nation-building effort in Afghanistan, the United States should begin reducing troop levels in Afghanistan and transition to a sustainable counterterrorism policy. 
(8)President Obama announced on December 1, 2009, that United States troops would begin to be withdrawn from Afghanistan in July 2011. 
(9)The United States remains committed to providing long-term economic, diplomatic, and political support to the people of Afghanistan, and to supporting the emergence of a legitimate, effective government in Afghanistan. 
(10)The United States will continue to provide economic, development, and political support for women’s rights, education, and leadership in Afghanistan. 
(11)The August 20, 2009, presidential election in Afghanistan was characterized by widespread fraud, and there are credible reports of widespread corruption. 
(12)The Chairman of the Joint Chiefs of Staff, Admiral Michael Mullen, has acknowledged that the greatest threat in Afghanistan today is the lack of legitimacy in the government—at all levels and that the United States Armed Forces cannot solve the legitimacy problem. 
(13)General McChrystal has acknowledged that United States partnerships with polarizing and predatory powerbrokers, including in the Afghan National Security Forces, compromise the ability of the United States to address the lack of legitimacy in the Afghanistan Government. 
2.Plan for the safe, orderly, and expeditious redeployment of United States Armed Forces from Afghanistan 
(a)Plan with timetable requiredNot later than January 1, 2011, or 90 days after the date of enactment of this Act, whichever is earlier, the President shall submit to Congress a plan for the safe, orderly, and expeditious redeployment of United States Armed Forces from Afghanistan, including military and security-related contractors, together with a timetable for the completion of that redeployment and information regarding variables that could alter that timetable. 
(b)Status updatesNot later than 90 days after the date of the submittal of the plan required by subsection (a), and every 90 days thereafter, the President shall submit to the Congress a report setting forth the current status of the plan for redeploying United States Armed Forces from Afghanistan. 
(c)Recommendations on contractor oversight 
(1)Recommendations requiredNot later than 90 days after the date of the enactment of this Act, the Special Inspector General for Afghanistan Reconstruction shall, in consultation with the Inspector General of the Department of Defense and the Inspector General of the Department of State— 
(A)issue recommendations on measures to increase oversight of contractors engaged in activities relating to Afghanistan that have a record of engaging in waste, fraud, or abuse; and 
(B)report on the status of efforts of the Department of Defense and the Department of State to implement existing recommendations regarding oversight of such contractors. 
(2)Elements of recommendationsThe recommendations issued under paragraph (1)(A) shall include recommendations for reducing the reliance of the United States on security contractors or subcontractors responsible for the deaths of Afghan civilians and on Afghan militias, contractors, subcontractors, or other armed groups that are not part of the Afghan National Security Forces. 
 
